—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 15, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Following an employee disciplinary hearing pursuant to Civil Service Law § 75, claimant was found guilty by an Administra*646tive Law Judge (hereinafter ALJ) of soliciting and receiving bribes in connection with his supervisory position and, consequently, was terminated. Based on the ALJ’s findings in the civil service matter, the Unemployment Insurance Appeal Board denied claimant unemployment insurance benefits on the ground that he was terminated for misconduct.
The record reveals that the ALJ considered whether claimant had solicited and received bribes at the Civil Service Law § 75 hearing and claimant was given a full and fair opportunity to litigate the issue at that hearing. Inasmuch as this identical issue was before the Board, we find that the Board properly accorded collateral estoppel effect to the ALJ’s factual findings (see, Matter of Matias [New York City Dept. of Personnel— Sweeney], 224 AD2d 851). Moreover, since there is little doubt that such conduct constitutes misconduct, we further find that the Board’s decision is supported by substantial evidence.
We have reviewed claimant’s remaining contentions and find them to be without merit.
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.